DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 17 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, and 18 of US Patent Application 11,112,934 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 18 – 33 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22, 23, 25, 26, 28, 34, and 37 of US Patent Application 11,112,934 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claim 34 of the current application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent Application 11,112,934 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the current application claim is essentially covered by the limitations of the patent claim.

Illustrated below is a summary of the mapping between claims of the application 17/445081 corresponding claims of U.S. Patent 11,112,934 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
Patent application
1
1
1
1
4
3
4
1
15
15
18
18
1
6
7
9
1


Current Application
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
Patent application
20
20
20
20
23
22
23
20
34
34
37
37
20
25
26
28



Current Application
34
Patent application
1


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/445081 and independent claim 1 of U.S. Patent Application 11,112,934 B2.
Claims

Current Application 
Claims
Patent Application 
1
An apparatus for generating one or more Augmented Reality (AR) objects, comprising: 
1
An apparatus for generating one or more Augmented Reality (AR) objects, comprising: 

memory; and one or more processors coupled to the memory, the one or more processors configured to: 

memory; and one or more processors coupled to the 



an image capturing module including an image sensor, the image capturing module configured to capture, based on instructions from an application executed on the apparatus, 


receive an image of at least a portion of a real-world scene including a target object; 

a digital image of at least a portion of a real-world scene including a human face;




memory and the image capturing module, the one or more processors configured to: detect the at least a portion of the human face in the digital image; segment the digital image into one or more areas corresponding to the at least a portion of the human face; estimate one or more lighting conditions in the real-world scene based on the digital image; 

generate an AR object corresponding to the target object, wherein the AR object includes a plurality of parts; 

generate, using data from the digital image in the one or more areas corresponding to the at least a portion of a human face and the estimated one or more lighting conditions, an augmented reality (AR) object representing the at least a portion of a human face, wherein the AR object is an editable version of the at least a portion of a human face and is divided into a plurality of editable parts; 



display a first output image, the first output image depicting the real-world scene and the AR object, wherein the AR object is associated with a physical object in the real-world scene in the first output image; 

receive a user input associated with a designated part of the plurality of parts; and 

is divided into a plurality of editable parts; edit the AR object based on a user input,

manipulate the designated part based on the received user input.

wherein editing the AR object includes manipulating one or more parts of the plurality of editable parts associated with at least one of the plurality of editable parts; 



and display a second output image, the second output image depicting the real-world scene and the edited AR object, wherein the AR object is associated with the physical object in the real-world scene in the second output image.




18
A method for generating one or more Augmented Reality (AR) objects, the method comprising: 
20
A method for generating one or more augmented reality (AR) objects by a device, the method comprising: 

receiving an image of at least a portion of a real-world scene including a target object; 

capturing, by a camera of the device based on instructions from an application executed on the device, a digital image of at least a portion of a real-world scene including a human face; 



detecting the at least a portion of the human face in the digital image; segmenting the digital image into one or more areas corresponding to the at least a portion of the human face; estimating one or more lighting conditions in the real-world scene based on the digital image; 

generating an AR object corresponding to the target object, wherein the AR object includes a plurality of parts; 

generating, using data from the digital image in the one or more areas corresponding to the at least a portion of a human face and the estimated one or more lighting conditions an augmented reality (AR) object representing the at least a portion of a human face, wherein the AR object is an editable version of the at least a portion of a human face and is divided into a plurality of editable parts;.



displaying a first output image, the first output image depicting the real-world scene and the AR object, wherein the AR object is associated with a physical object in the real-world scene in the first output image;

receiving a user input associated with a designated part of the plurality of parts; and 

editing the AR object based on a user input, wherein editing the AR object includes manipulating one or more parts of the plurality of editable parts associated with at least one of the plurality of editable parts;

manipulating the designated part based on the received user input.

editing the AR object based on a user input, wherein editing the AR object includes manipulating one or more parts of the plurality of editable parts associated with at least one of the plurality of editable parts; 



and displaying a second output image, the second output image depicting the real-world scene and the edited AR object, wherein the AR object is associated with the physical object in the real-world scene in the second output image








34
A non-transitory computer-readable storage medium storing instructions that when executed cause one or more processors of a device to:
1
An apparatus for generating one or more Augmented Reality (AR) objects, comprising: memory; and one or more processors coupled to the



an image capturing module including an image sensor, the image capturing module configured to capture, based on instructions from an application executed on the apparatus, 




a digital image of at least a portion of a real-world scene including a human face;




memory and the image capturing module, the one or more processors configured to: detect the at least a portion of the human face in the digital image; segment the digital image into one or more areas corresponding to the at least a portion of the human face; estimate one or more lighting conditions in the real-world scene based on the digital image; 

receive an image of at least a portion of a real-world scene including a target object; generate an AR object corresponding to the target object, wherein the AR object includes a plurality of parts; 

generate, using data from the digital image in the one or more areas corresponding to the at least a portion of a human face and the estimated one or more lighting conditions, an augmented reality (AR) object representing the at least a portion of a human face, wherein the AR object is an editable version of the at least a portion of a human face and is divided into a plurality of editable parts; 



display a first output image, the first output image depicting the real-world scene and the AR object, wherein the AR object is associated with a physical object in the real-world scene in the first output image; 

receive a user input associated with a designated part of the plurality of parts;

is divided into a plurality of editable parts; edit the AR object based on a user input,

and manipulate the designated part based on the received user input.

wherein editing the AR object includes manipulating one or more parts of the plurality of editable parts associated with at least one of the plurality of editable parts; 



and display a second output image, the second output image depicting the real-world scene and the edited AR object, wherein the AR object is associated with the physical object in the real-world scene in the second output image.








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Heun (NPL: Smarter Objects: Using AR technology to Program Physical Objects and their Interactions, 4/27/2013) in view of Kutliroff et al. (Publication: 2012/0327125 A1) 


Regarding claim 1, Heu discloses an apparatus for generating one or more Augmented Reality (AR) objects, comprising (Pages 3 to 4 - iPAD generating Augmented Reality.): 
receive an image of at least a portion of a real-world scene including a target object (Abs, Pages 2 and 3 Related Work- A light switch Augmented Reality image is generated by taking the physical picture of the switch using iPad and furthermore, iPad is a mobile device for processing the application.

    PNG
    media_image1.png
    232
    399
    media_image1.png
    Greyscale

In addition, page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio. ); 
generate an AR object corresponding to the target object, wherein the AR object includes a plurality of parts ( Abs, Pages 2 and 3 Related Work- A two dimensional light switch Augmented Reality image is generated by taking the physical picture of the switch using iPad and furthermore, iPad is a mobile device for processing the application.

    PNG
    media_image1.png
    232
    399
    media_image1.png
    Greyscale

Page 2 - the light switch image is used to turn the light on and off by the user that represents physical light switch . 

    PNG
    media_image2.png
    328
    449
    media_image2.png
    Greyscale
); 
receive a user input associated with a designated part of the plurality of parts (page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio.

    PNG
    media_image3.png
    178
    219
    media_image3.png
    Greyscale
) ; and 
manipulate the designated part based on the received user input (Pages 3 to 4 - As shown in Fig. 7, an image including physical GUI, represented by a turner and a volume knob, and background is taken by iPad. A GUI image is generated representation physical GUI and manipulation on the GUI generate changes on the GUI to virtual Menu, Fig 8.).
Heun does not however Kutliroff discloses
Memory ([0023] - computer-readable storage medium); and one or more processors coupled to the memory, the one or more processors configured to: ([0023] to [0024] - The module can include general or special purpose hardware, firmware, or software embodied in a computer-readable ( storage) medium for execution by the processor. As used herein, a computer-readable medium or computer-readable storage medium is intended to include all mediums that are statutory (e.g., in the United States, under 35 U.S.C. 101), and to specifically exclude all mediums that are non-statutory in nature to the extent that the exclusion is necessary for a claim that includes the computer-readable ( storage) medium to be valid. Known statutory computer-readable mediums include hardware (e.g., registers, random access memory (RAM), non-volatile (NV) storage, to name a few), but may or may not be limited to hardware. 
a depth camera 115, a close range image tracking module 135, a gesture recognition module 140, an output module 145, and a software application 150. Additional or fewer components or modules can be included in the system 100 and each illustrated component. For example, the depth camera 115 can include a depth image sensor 110 that captures depth data and a depth processor 120 that processes the depth data to generate a depth map. The processing steps performed by the depth processor 120 are dependent upon the particular technique used by the depth image sensor 110,. The depth camera 115 can also include other components (not shown), such as one or more lenses, light sources, and electronic controllers.)
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun with memory; an image capturing module including an image sensor, the image capturing module configured to capture, based on instructions from an application executed on the apparatus, one or more processors coupled to the memory and the image capturing module, the one or more processors configured to: as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 2, Heun in view of Kutliroff disclose all the limitation of claim 1 including AR object.
Kutliroff discloses wherein the target object comprises a human figure ([0018] A flexible, natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, thus permitting a full range of possible configurations and movements of human hands and fingers to be supported.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with wherein the target object comprises a human figure as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 3, Heun in view of Kutliroff disclose all the limitation of claim 2 including AR object.
Kutliroff discloses wherein the target object comprises a face of the human figure ([0025] – detect movements of other facial elements.)
 At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with wherein the target object comprises a human figure as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 4, Heun in view of Kutliroff disclose all the limitation of claim 3 including AR object.
Kutliroff discloses wherein the object comprises a human object ([0018] A flexible, natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, thus permitting a full range of possible configurations and movements of human hands and fingers to be supported.) .
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with wherein the object comprises a human object as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 5, Heun in view of Kutliroff disclose all the limitation of claim 4.
Kutliroff discloses wherein the human object comprises a three- dimensional (3D) object  ([0018] - A flexible, natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with wherein the human object comprises a three- dimensional (3D) object  as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 6, Heun in view of Kutliroff disclose all the limitation of claim 3 including AR object.
Heun discloses wherein the target object comprises a two- dimensional (2-D) sketch ( Page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio.

    PNG
    media_image3.png
    178
    219
    media_image3.png
    Greyscale
 
Pages 3 to 4 - As shown in Fig. 7, an image including physical GUI, represented by a turner and a volume knob, and background is taken by iPad. A GUI image is generated representation physical GUI and manipulation on the GUI generate changes on the GUI to virtual Menu, Fig 8.).
 
Regarding claim 7, Heun in view of Kutliroff disclose all the limitation of claim 3.
Kutliroff discloses wherein the target object comprises a three- dimensional (3D) object ([0018] - A flexible, natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with wherein the target object comprises a three- dimensional (3D) object as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 8, Heun in view of Kutliroff disclose all the limitation of claim 3.
Kutliroff discloses wherein configured to detect the face of the human figure ([0025] – detect movements of other facial elements.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with configured to detect the face of the human figure as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 9, Heun in view of Kutliroff disclose all the limitation of claim 8 including AR object.
Heu discloses configured to estimate one or more lighting conditions in the real-world scene based on the image (Page 2 - Figure 3: A graphical user interface presented on top of a tangible user interface, in this case a light switch, is used to modify the color of the room light. The tangible light switch is used to turn the light on and off.
The light can be switched on based on if the room is too dark. ).

Regarding claim 10, Heun in view of Kutliroff disclose all the limitation of claim 9 including AR object.
Heu discloses configured to generate the AR object based on the one or more lighting conditions (Page 2 - Figure 3: A graphical user interface presented on top of a tangible user interface, in this case a light switch, is used to modify the color of the room light. The tangible light switch is used to turn the light on and off.
The light can be switched on based on if the room is too dark. ).

Regarding claim 11, Heun in view of Kutliroff disclose all the limitation of claim 3 including AR object.
Heun discloses to display a first output image including the generated object (page 4 – a radio is displayed.).

Regarding claim 12, Heun in view of Kutliroff disclose all the limitation of claim 11 including AR object.
Heun discloses display a second output image depicting the manipulated designated part (page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio on the display.)

Regarding claim 13, Heun in view of Kutliroff disclose all the limitation of claim 12 including AR object.
Heu discloses wherein the first output image is displayed prior to receipt of the user input associated with the designated part of the plurality of parts, and wherein the second output image is displayed subsequent to the manipulation of the designated part (( Abs, Pages 2 and 3 Related Work- A two dimensional light switch Augmented Reality image is generated by taking the physical picture of the switch using iPad and furthermore, iPad is a mobile device for processing the application.

    PNG
    media_image1.png
    232
    399
    media_image1.png
    Greyscale

Page 2 - the light switch image is used to turn the light on and off by the user that represents physical light switch . 

    PNG
    media_image2.png
    328
    449
    media_image2.png
    Greyscale

page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio.

    PNG
    media_image3.png
    178
    219
    media_image3.png
    Greyscale

Pages 3 to 4 - As shown in Fig. 7, an image including physical GUI, represented by a turner and a volume knob, and background is taken by iPad. A GUI image is generated representation physical GUI and manipulation on the GUI generate changes on the GUI to virtual Menu, Fig 8. ).

	Regarding claim 14, Heun in view of Kutliroff disclose all the limitation of claim 13 including AR object.
Heun discloses wherein the user input includes a gesture (page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio on the display.).

Regarding claim 15, Heun in view of Kutliroff disclose all the limitation of claim 14 including AR object.
Heun discloses wherein the gesture is determined based on data (Page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio.).
Kutliroff discloses depth data ([0026] – depth data).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Heun in view of Kutliroff with depth data as taught by Kutliroff. The motivation for doing so the operation will be intuitive as taught by Kutliroff in paragraph(s) [0003].

Regarding claim 16, Heun in view of Kutliroff disclose all the limitation of claim 14 including AR object.
Heun discloses wherein the gesture is determined based on touch data (page 4 – A user draws a line from the radio to a speaker in order to link the speaker with the radio on the display.).

Regarding claim 17, Heun in view of Kutliroff disclose all the limitation of claim 14 including AR object.
Heun discloses comprising a display and an image sensor (page 4 - Figure 11: A working prototype, whereby a user touches a
capacitive sensor and the sensor data is visualized on the sensor in real-time by the use of an iPad.
simple sensor can collect environmental data and visualize all its data through the use of a superimposed GUI (see Figure 11).).

Regarding claim 18, see rejection on claim 1.

Regarding claim 19, see rejection on claim 1.

Regarding claim 20, see rejection on claim 1.

Regarding claim 21, see rejection on claim 1.

Regarding claim 22, see rejection on claim 1.

Regarding claim 23, see rejection on claim 1.

Regarding claim 24, see rejection on claim 1.

Regarding claim 25, see rejection on claim 1.

Regarding claim 26, see rejection on claim 1.

Regarding claim 27, see rejection on claim 1.

Regarding claim 28, see rejection on claim 1.

Regarding claim 29, see rejection on claim 1.

Regarding claim 30, see rejection on claim 1.

Regarding claim 31, see rejection on claim 1.

Regarding claim 32, see rejection on claim 1.

Regarding claim 33, see rejection on claim 1.

Regarding claim 34, see rejection on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616